The opinion was delivered June 1st 1866.
Per Curiam.
What is decisive against the appellant is that the Common Pleas had no power to open the judgment of the justice entered in the Common Pleas, on a transcript of the justice only, for the purposes of lien. This very point was decided in Lacock v. White, 7 Harris 495. Her remedy was by appeal from the justice’s judgment, but though an appeal was taken it was not carried up within the statutory period, and so she lost the benefit of it. For all purposes except lien the judgment still remains before the justice, and if it be assailable for the reasons suggested, there is the place to attack it. It would violate all rules of judicial procedure, as well as common courtesy, for one *432court to overhaul a judgment which remains within the jurisdiction of the court that rendered it.
These observations apply as well to the rule for setting aside the execution as to that for opening the judgment. If the plaintiff is entitled to an execution upon the lien entered in the Common Pleas, the objection to the original judgment cannot impair his right, else the preposterous result might be reached of a court empowered only to enforce payment of a judgment out of the defendant’s realty, reversing and vacating instead of collecting it, whilst the jurisdiction within which it remains, sustains it.
The difficulty is that the appellant slipped her time, and is now complaining in the wrong tribunal.
The decree dismissing the rule is affirmed.